DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 11-13 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Tang et al. (US Pub. 2019/0115561; hereinafter “Tang”) in view of Pan et al. (US Pub. 2018/0197970; hereinafter “Pan”).
Tang discloses [Re claim 1] a method for manufacturing a display substrate, comprising: forming a thin film transistor 120 on a base substrate 110 (page 4, paragraph 81; see fig. 3); 5forming a planarization layer 200 (page 4, paragraph 90) 
Tang fails to disclose explicitly wherein forming a metal mask layer on the planarization layer; patterning the metal mask layer to form an etching hole in the metal mask layer, the etching hole exposing a portion of the planarization layer; and removing a remaining metal mask layer on the planarization layer.
However, Pan discloses wherein forming a metal hard mask 70 on an ILD 68 (page 4, paragraph 35); a patterned photoresist 74 is used to etch the underlying metal hard mask 70, wherein an opening 76 extends into the metal hard mask 70 (page 4, paragraph 36), so that an etching hole is formed in the metal hard mask 70 exposing the ILD 68; and a remaining metal hard mask 70 is removed after etching the ILD 68 (see figs. 12 and 13).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a metal mask to etch a dielectric layer, as taught by Pan, in order to obtain desired etch selectivity of the mask and the dielectric layer.
Tang discloses [Re claim 2] further comprising: forming, above the base substrate 110, a passivation layer 160 covering the thin film transistor 120 (page 4, paragraph 89) prior to forming the planarization layer 200 (see fig. 2); and 15etching a portion of the passivation layer 160 corresponding to the etching hole to form a second 
[Re claim 11] Tang in view of Pan fails to disclose explicitly wherein the metal mask layer has a thickness ranging from 3000 Å to 5000 Å.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention because it is a matter of determining optimum process conditions by routine experimentation with a limited number of species of result effective variables.  These claims are prima facie obvious without showing that the claimed ranges achieve unexpected results relative to the prior art range (see MPEP 2144.05; In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969)).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to form a metal mask layer with certain thickness, in order to obtain the metal mask layer with enough thickness that does not etch completely during an etching process.
Tang discloses [Re claim 12] wherein a thickness of the passivation layer 160 is smaller than a thickness of the planarization layer 200 (see fig. 3).
Tang discloses [Re claim 13] wherein an orthographic 30projection of the etching hole on the base substrate 110 (see fig. 3) at least partially overlaps an orthographic projection of a source 121 or a drain of the thin film transistor 120 on the base substrate 110 (see fig. 3).
Tang discloses [Re claim 15] a display substrate manufactured by the method for manufacturing a display substrate 100 (page 4, paragraphs 80 and 81) according to claim 2 (see rejection of claim 2 above), wherein the first via hole 210 and the second via hole 161 communicate with each other (see fig. 3), and a size of a top opening of the first via hole 210 is greater than a size of a top opening of the second via hole 161 (see fig. 3).
[Re claim 16] Tang fails to disclose explicitly wherein a slope angle of the first via hole is smaller than a slope angle of the second via hole.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention because it is a matter of determining a shape of a device of one’s choice.  These claims are prima facie obvious without showing persuasive evidence that the particular configuration of the claimed shapes is significant (see MPEP 2144.04; In re Dailey, 357 F.2d 669, 149, USPQ 47 (CCPA 1966)).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to form specific shapes and dimensions of via holes, in order to obtain a conductive plug with desired electrical and connection characteristics appropriate for a display device.
Tang discloses [Re claim 17] a display panel (an OELD panel; page 4, paragraph 80) comprising the display substrate 100 according to claim 15 (see rejection of claim 15 above).
Tang discloses [Re claim 18] a display device comprising the display panel (an OELD panel; page 4, paragraph 80) according to claim 2517 (see rejection of claim 17 above).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Tang in view of Pan, and in view of Hwang et al. (US Pub. 2006/0290828; hereinafter “Hwang”).
Tang discloses [Re claim 14] wherein a process of forming the thin film transistor 120 on the base substrate 110 comprises: forming a light shielding layer 140 on the base substrate 110 (page 4, paragraph 87; see fig. 3) by a patterning process (formed by a photomask; page 4, paragraph 88; wherein a photomask is used in a patterning process); 5forming a buffer layer 150 covering the light shielding layer 140 (page 4, paragraph 87; see fig. 3); forming an active layer 122 (page 4, paragraph 82) on the buffer layer 150 (see fig. 3); forming a gate insulating layer 123 and a gate 124 successively on the active layer 122 (page 4, paragraph 82; see fig. 3); forming an interlayer dielectric layer 125 (page 4, paragraph 85), the 10interlayer dielectric layer 125 covering the buffer layer 150, the active layer 122, the gate insulating layer 123 and the gate 124 (see fig. 3); and forming a source 121 and a drain 126 on the interlayer dielectric layer 125 (page 4, paragraph 82; see fig. 3), the source 121 and the drain 126 being connected to the active layer 122 through via holes (1251, 1252) in the interlayer dielectric layer 125 respectively (page 4, paragraph 85; see fig. 3).
Tang fails to disclose explicitly wherein forming the active layer by a patterning process; forming the gate insulating layer and the gate by a patterning process; forming 
However, Hwang discloses wherein forming semiconductor layers (110, 115) (active layers) by a patterning process (page 3, paragraph 26); forming a gate electrodes (130, 135) by a patterning process (page 3, paragraph 30); forming an interlayer insulating layer 155 having contact holes 160 by a patterning process; and forming source/drain electrodes (165s, 165d, 170s, 170d) by a patterning process (page 3, paragraph 33).  Therefore, a patterning process can be used to form many elements of a thin film transistor.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a patterning process to form elements of a thin film transistor, as taught by Hwang, in order to easily obtain exact locations and dimensions of the elements that require for the thin film transistor.

Allowable Subject Matter
Claims 3-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Claim 3 recites a material of the metal mask layer comprises Cu or AlNd.
Claim 7 recites a material of the metal mask layer comprises Au.   

Claims 4-6 and 8-10 variously depends from claim 3 or 7, so they are objected for the same reason.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEUNG LEE whose telephone number is (571)272-5977. The examiner can normally be reached 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVIENNE MONBLEAU can be reached on (571)272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/CHEUNG LEE/Primary Examiner, Art Unit 2826                                                                                                                                                                                                        February 18, 2022